



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Aragon, 2018 ONCA 124

DATE: 20180207

DOCKET: C62776

MacFarland, Benotto and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Pierre Maurice Aragon

Appellant

Ariel Herscovitch, for the appellant

Andreea Baiasu, for the respondent

Heard and released orally: February 1, 2018

On appeal from the conviction entered on April 18, 2016
    and the sentence imposed on April 18, 2016 by Justice Lisa Cameron of the Ontario
    Court of Justice.

REASONS FOR DECISION

[1]

We are satisfied that the appellants attendance was properly compelled
    by the judges order and agree with the Crowns submission that the service of
    a subpoena in addition would have been superfluous and unnecessary. The
    appellant was by that order required to testify and he refused to do so. He was
    afforded ample opportunity on this record to consult counsel and to consider
    his position. He declined the trial judges offer of further time to consult
    with counsel. He made it perfectly clear that he would not testify. He knew the
    difference between perjury and contempt and he chose contempt. The judges
    finding of contempt on this record is unassailable. The case was a simple one
    and her reasons, although brief, are sufficient to explain to the appellant why
    he was convicted. It was not complicated. Contempt of court is always a serious
    matter and strikes at the very heart of the administration of justice.

[2]

The sentence appeal is abandoned and accordingly the appeal is
    dismissed.

J. MacFarland J.A.

M.L. Benotto J.A.

David Brown J.A.


